Citation Nr: 1223205	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to September 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006 and May 2010 this matter was remanded for additional development.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On review of the record it appears that the RO has not complied with the second remand instruction in the May 2010 Remand (that the RO obtain a release from the Veteran and secure copies of the complete records of all treatment he received for skin problems at the Texas Department of Criminal Justice (TDCJ), to include the Hughes Unit).  On an August 2009 VA Form 21-4142 the Veteran had stated that he had received medical treatment at the Hughes Unit for the "last 18 months."  In associated correspondence he stated that he had a skin disorder on his stomach and lower abdomen and listed sources of treatment, including two VA medical facilities and the TDCJ Hughes Unit.  However, in July 2010 correspondence (following the Board's remand) he stated that he has been incarcerated by TDCJ since December 2005 and that the prison "will not even treat any of my rashes or skin disorders here."  He has not reconciled his more recent statement with his earlier report, and the RO did not seek clarification or seek the records.  Accordingly, it is unresolved whether pertinent evidence is outstanding.  Accordingly, the appeal must be returned for resolution of this question and compliance with the Board's previous remand instructions.  

The Board also notes that given the RO's failure to secure the outstanding prison treatment records identified above (or ensure that they do not exist), the November 2011 addendum opinion to the July 2011 VA examination may be based on a less than complete record.  Should pertinent records be received, an addendum opinion encompassing such evidence would be necessary. 

The case is REMANDED for the following:

1. The RO should contact the Veteran and secure from him either a new authorization for release of records of skin complaints/evaluation/treatment he received from TDCJ including at their Hughes Unit, or ask him to reconcile any denial that he received such treatment with his August 2009 identification of such treatment.  [If the Veteran does not respond with either, the claim must be further processed under 38 C.F.R. § 3.158(a).]  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  Negative responses and certifications of unavailability must be associated with the claims file.  

If TDCJ does not respond to a VA request for records, the Veteran must be so advised, and advised further that it is his responsibility to ensure that such records are received. 

2. If, and only if, additional pertinent records [i.e., of treatment/evaluation for skin complaints at TDCJ are received. the RO should return the claims folder to the July 2011 VA examiner for an addendum to an addendum opinion encompassing the additional information.  The examiner should review the claims file and the newly received evidence and note whether the opinion warrants change based on the additional information received.

If the July 2011 VA examiner is unavailable, the RO should arrange for the claims file to be reviewed by another appropriate provider to secure the opinion sought.

3. The RO should then re-adjudicate the claim (under 38 C.F.R. § 3.158(a) if applicable).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

